May 19, 2016




                                  JUDGMENT

                      The Fourteenth Court of Appeals

   THE PENN INSURANCE AND ANNUITY COMPANY, AND THE PENN
          MUTUAL LIFE INSURANCE COMPANY, Appellants

NO. 14-14-00986-CV                       V.

                         CHAD KURIGER, Appellee
                     ________________________________

       This cause, an appeal from the judgment in favor of appellee Chad Kuriger,
signed November 18, 2014, was heard on the transcript of the record. We have
inspected the record and find as a matter of law that there was no breach of
contract committed by appellants The Penn Insurance and Annuity Company and
The Penn Mutual Life Insurance Company. We therefore order the judgment of
the court below REVERSED and RENDER judgment that appellee Chad Kuriger
take nothing on his claims.

      We further order that all costs incurred by reason of this appeal be paid by
appellee Chad Kuriger.

      We further order this decision certified below for observance.